Name: Council Regulation (EC) No 1499/2002 of 20 June 2002 concerning the export of certain steel products from Romania to the Community for the period from 1 July to 31 December 2002 (double-checking system)
 Type: Regulation
 Subject Matter: European construction;  trade policy;  Europe;  iron, steel and other metal industries;  documentation
 Date Published: nan

 Avis juridique important|32002R1499Council Regulation (EC) No 1499/2002 of 20 June 2002 concerning the export of certain steel products from Romania to the Community for the period from 1 July to 31 December 2002 (double-checking system) Official Journal L 227 , 23/08/2002 P. 0001 - 0013Council Regulation (EC) No 1499/2002of 20 June 2002concerning the export of certain steel products from Romania to the Community for the period from 1 July to 31 December 2002 (double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part(1), entered into force on 1 February 1995.(2) The Parties have agreed, by Decision No 3/2002 of the EU-Romania Association Council(2), to reintroduce the double-checking system for the period 1 July to 31 December 2002,HAS ADOPTED THIS REGULATION:Article 11. For the period 1 July to 31 December 2002, in accordance with the provisions of Association Council Decision No 3/2002, imports into the Community of certain iron and steel products originating in Romania, as listed in Annex I, shall be subject to the presentation of an import document issued by the authorities in the Community.2. The import document shall be made out on a form corresponding to the European Community Surveillance Document model set out in Annex II.3. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter referred to as the combined nomenclature or, in abbreviated form, CN). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community.4. For the period specified in paragraph 1, imports into the Community of the products listed in Annex I shall also be subject to the issue of an export document issued by the competent Romanian authorities. The importer must present the original of the export document no later than 31 March of the year following that in which the goods covered by the document were shipped.5. Shipment is considered to have taken place on the date of loading on to the exporting means of transport.6. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community.7. Goods shipped before 1 July 2002 shall be excluded from the scope of this Regulation.Article 21. The import document referred to in Article 1(1) shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise.2. An import document issued by one of the competent national authorities listed in Annex IV shall be valid throughout the Community.3. The importer's application shall include the following elements:(a) the name and full address of the applicant (including telephone and fax numbers, and any identification number used by the competent national authorities) and VAT registration number, if subject to VAT;(b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers);(c) the full name and address of the exporter;(d) the exact description of the goods, including:- their trade name,- the combined nomenclature (CN) code(s),- the country of origin,- the country of consignment;(e) the net weight, expressed in kg, and the quantity in the unit prescribed where other than net weight, by combined nomenclature heading;(f) the cif value of the goods in euro at the Community frontier by combined nomenclature heading;(g) whether the products concerned are seconds or of substandard quality(3);(h) the proposed period and place of customs clearance;(i) whether the application is a repeat of a previous application concerning the same contract;(j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: "I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community."The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill.4. Import documents may be used only for such time as arrangements for liberalisation of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or measures taken in the framework of an agreement or the management of a quota:- the period of validity of the import document is hereby fixed at four months,- unused or partly used import documents may be renewed for an equal period.5. The importer shall return import documents to the issuing authority at the end of their period of validity.Article 31. A finding that the unit price at which the transaction is effected exceeds that indicated in the import document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the import document by less than 5 % shall not preclude the release for free circulation of the products in question.2. Applications for import documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant.Article 41. Within the first 10 days of each month, Member States shall communicate to the Commission:(a) details of the quantities and values (calculated in euro) for which import documents were issued during the preceding month;(b) details of imports during the month preceding the month referred to in (a).The information provided by Member States shall be broken down by product, CN code and by country.2. Member States shall report any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant an import document.Article 5All reports provided for in these provisions shall be addressed to the Commission of the European Communities and sent electronically via the integrated network set up for this purpose, save where overriding technical reasons provisionally make it necessary to use another means of communication.Article 6This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Madrid, 20 June 2002.For the CouncilThe PresidentR. De Rato Y Figaredo(1) OJ L 357, 31.12.1994, p. 2.(2) See page 38 of this Official Journal.(3) Under the criteria given in OJ C 180, 11.7.1991, p. 4.ANNEX IROMANIAList of products subject to double-checking (2002)7202 11 207202 11 807202 99 117203 90 007206 10 007206 90 007208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907208 40 107208 40 907208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 13 007211 14 107211 14 907211 19 207211 19 907211 23 107211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 907216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907219 90 107220 11 007220 12 007220 20 107220 90 117220 90 317221 00 107221 00 907222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 30 107222 40 107222 40 307225 11 007225 19 107225 19 907225 20 207225 30 007225 40 207225 40 507225 40 807225 50 007225 91 107225 92 107225 99 107226 11 107226 19 107226 19 307226 20 207226 91 107226 91 907226 92 107226 93 207226 94 207226 99 207227 10 007227 20 007227 90 107227 90 507227 90 957228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00ANNEX II>PIC FILE= "L_2002227EN.000502.TIF">>PIC FILE= "L_2002227EN.000601.TIF">>PIC FILE= "L_2002227EN.000701.TIF">>PIC FILE= "L_2002227EN.000801.TIF">ANNEX III>PIC FILE= "L_2002227EN.000902.TIF">>PIC FILE= "L_2002227EN.001101.TIF">ANNEX IVLISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LIST OF THE COMPETENT NATIONAL AUTHORITIES/LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETERBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesServices LicencesRue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles TÃ ©lÃ ©copieur (32-2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax (32-2) 230 83 22DANMARKErhvervsfremme Styrelsen Erhvervsministeriet VejlsÃ ¸vej 29 DK - 8600 Silkeborg Fax (45) 35 46 64 01DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle(BAFA)Frankfurter StraÃ e 29-35 D - 65760 Eschborn Fax: (49-6196) 942 26Ã Ã Ã Ã Ã Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30-10) 328 60 94ESPAÃ AMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Fax: (34) 915 63 18 23/913 49 38 31FRANCEService des industries manufacturiÃ ¨res DIGITIP 12, rue Villiot, bÃ ¢timent Le Bervil F - 75572 Paris Cedex 12 TÃ ©lÃ ©copieur (33-1) 53 44 91 81IRELANDDepartment of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort CentreHatch StreetDublin 2 Ireland Fax (353-1) 631 28 26ITALIAMinistero delle AttivitÃ produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America, 341 I - 00144 Roma Fax (39) 06 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L - 2011 Luxembourg TÃ ©lÃ ©copieur (352) 46 61 38NEDERLANDBelastingdienst/douane Centrale dienst voor in- en uitvoer Postbus 30003 Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 23 41Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Fax: (43-1) 711 00/83 86PORTUGALMinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais Av. da RepÃ ºblica, 79 P - 1000 Lisboa Fax: (351-21) 793 22 10SUOMI/FINLANDTullihallitus PL 512 FIN - 00101 Helsinki Faksi (358-9) 614 28 52 Tullstyrelsen PB 512 FIN - 00101 Helsingfors Fax (358-9) 614 28 52SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Fax (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway House - West PrecinctBillingham, Cleveland TS23 2NF United Kingdom Fax (44-1642) 53 35 57